Citation Nr: 1524572	
Decision Date: 06/09/15    Archive Date: 06/19/15	

DOCKET NO.  13-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error in a January 18, 1968 rating decision which assigned a 20 percent evaluation for the residuals of a gunshot wound to the right hip, with injury to Muscle Group XVII, and an August 11, 1994 rating decision which continued that 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

This case was sent to the Board of Veterans' Appeals (Board) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Based on a review of the file, it is evident that this case is before the Board prematurely, and it must therefore be dismissed.

The record raises the issue whether there was clear and unmistakable error in a January 18, 1968 rating decision which assigned a 20 percent evaluation for the residuals of a gunshot wound to the right hip, with injury to Muscle Group XVII, and an August 11, 1994 rating decision which continued that 20 percent evaluation.  This issue has yet to be formally and fully considered in a rating decision.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 

FINDING OF FACT

There is no rating decision addressing the issue whether prior rating decisions of January 18, 1968 and August 11, 1994 were clearly and unmistakably erroneous, in assigning and continuing a 20 percent evaluation for the residuals of a gunshot wound to the right hip, with injury to Muscle Group XVII.


CONCLUSION OF LAW

The Board currently has no jurisdiction to address the issue whether there was clear and unmistakable error in prior rating decisions of January 18, 1968 and August 11, 1994, which, respectively, assigned and continued a 20 percent evaluation for the residuals of a gunshot wound to the right hip, with injury to Muscle Group XVII.  38 U.S.C.A. §§ 7104, 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has no jurisdiction to address, at this time, the issue of clear and unmistakable error in prior rating decisions of January 18, 1968 and August 11, 1994.

In this regard when a veteran files a claim VA is required to adjudicate that claim in a rating decision.  If the veteran disagrees with that rating decision he must file a timely notice of disagreement.  The VA must then issue a statement of the case explaining the reasons and bases for the rating decision which denied the benefit sought.  If, after reviewing the statement of the case the appellant continues to disagree, he perfects his appeal and the Board gains appellate jurisdiction over it, if he files a timely substantive appeal.  38 U.S.C.A. §§ 7104, 7105.  

In this case, in an April 2010 substantive appeal which addressed an unrelated issue the Veteran for the first time raised the issue of clear and unmistakable error in a prior rating decision of January 18, 1968, which assigned a 20 percent evaluation for the service-connected residuals of a gunshot wound to the right hip, with injury to Muscle Group XVII.  In responding to that contention the RO misinterpreted the claimant's April 2010 assertions, with the ultimate result being a December 2012 rating decision which did not address whether there was clear and unmistakable error in a prior rating decision, but, rather entitlement to an effective date earlier than March 29, 1995 for the assignment of a 50 percent evaluation for the aforementioned right hip gunshot wound.  (N.B.  The Board had addressed that very issue only one month earlier.)  

With the exception of a finding that the evaluation assigned in a previous rating decision was "appropriate based on the laws and regulation of that time," the December 2012 rating decision failed to address the issue of clear and unmistakable error in a prior rating decision or decisions.  Moreover, the notification provided the Veteran that same month indicated only that an earlier effective date for the evaluation of the residuals of a gunshot wound to the right hip with injury to Muscle Group XVII had been denied.  The claim regarding clear and unmistakable error was not properly addressed.

In a reported "notice of disagreement" received in December 2012, the Veteran once again voiced his assertion that there was "clear and unmistakable error" in the establishment of the initial 20 percent evaluation for his service-connected residuals of a gunshot wound to the right hip.  While a September 2013 statement of the case characterized the issue as whether there was clear and unmistakable error in prior VA rating decisions of January 18, 1968 and August 11, 1994 the statement of the case contained essentially no discussion of the presence (or absence) of clear and unmistakable error in the aforementioned prior rating decisions.  

In the Veteran's September 2013 "substantive appeal" he once again asserted the presence of clear and unmistakable error in the prior rating decision of January 18, 1968, which assigned a 20 percent evaluation for his service-connected residuals of a gunshot wound to the right hip.

It is clear that the Veteran has consistently asserted the presence of clear and unmistakable error in prior rating decisions regarding the evaluation assigned for his service-connected residuals of a gunshot wound to the right hip.  Similarly clear is the fact that the RO failed to formally adjudicate that issue.  Hence, the Board has no jurisdiction of the issue of whether there was clear and unmistakable error in the aforementioned prior rating decisions.  Hence, the Veteran's appeal must be dismissed.  Warth v. Seldin, 422 U.S. 490, 498 (1975) (Jurisdiction matters and it is not "harmless" error when VA, during the claims adjudication process, fails to address threshold jurisdictional issues.)

As noted above, the RO is directed to formally adjudicate the question whether the prior rating decisions were clearly and unmistakably erroneous, and this action does not impact any future decision by the Veteran to appeal any adverse rating decision.  

In passing, the Board observes that June 1967 Medical Board proceedings show that while serving in combat in the Republic of Vietnam on September 13, 1966, the Veteran sustained multiple gunshot wounds to his right chest, right ilium, and both lower extremities, including an open comminuted fracture of the distal one third of the right tibia and fibula.  Reportedly, following initial debridement and treatment in Vietnam, the Veteran was admitted to the United States Naval Hospital at Great Lakes, Illinois on October 3, 1966, where he was treated until February 23, 1967, at which time he was discharged to the Marine Casual Company with his lower extremity immobilized in a long leg cast.  The Veteran was subsequently discharged from service as a result of the aforementioned injuries.

As is clear from the above, the Veteran underwent extensive treatment following his combat incurred injuries in September 1966.  However, there are currently on file very few records reflecting that treatment.  Indeed, the Veteran's file contains no records of his treatment in the Republic of Vietnam, or of subsequent treatment at the United States Naval Hospital in Great Lakes, Illinois.  Nor is there any evidence of treatment following his discharge from that facility in February 1967.  Accordingly, an attempt must be made to secure the aforementioned service treatment records prior to any adjudicating the issue of clear and unmistakable error in prior rating decisions awarding and continuing a 20 percent evaluation for the Veteran's service-connected residuals of a gunshot wound to the right hip.  Cf. 38 C.F.R. § 3.156(c) (2014) (If after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed but not been associated with the claims file when VA first decided the claim, VA will reconsider the original claim.)  


ORDER

The appeal is dismissed.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


